DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a lens system having a power arrangement of +, -, +, -, +, - as disclosed in the first through third embodiments, does not reasonably provide enablement for any other power arrangement including +, -, +, +, +, + or +, -, +, -, -, - or other various power combinations.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The applicant includes dependent claims that are not mutually dependent (they each only depend from claim 1) that include a single power to a particular lens (claims 3, 9, 11 and 13). Individually, these claims do not provide sufficient subject matter to solve the issue of enablement. The applicant has only defined the powers of one third of the .
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability, 5) existence of working samples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).            
The claims recite a six lens system. Claim 1 recites that the second lens is positive, the third lens is negative. The nature of the invention is drawn to a six lens optical system.
The state of the art discloses the majority of the power arrangement of an optical system.
The level of skill in the art is related to the areas of optical engineering.  The skill level is high due to the large amount of variables one must consider when inserting a single lens into an existing system.
The applicant has disclosed one working model using the power arrangement of +, -, +, -, +, -. Further, changing a single lens power normally results in breaking a lens system, please see the discussion below.
Applicant’s claims are excessively broad due, in part, to the complex and diverse nature of optical engineering requiring a minimum amount of information, ordinarily lens powers or specific shapes, to create a working system.
            Therefore, based on the discussions above concerning the art’s recognition that the process of lens design is complex, the specification fails to teach the skilled artisan how to use the claimed methods without resorting to undue experimentation to determine a functional lens power arrangement.
            Due to the large quantity of experimentation necessary to determine the proper lens powers, the lack of direction/guidance presented in the specification regarding same, the absence of sufficient working examples directed to same, the complex nature of the invention, the state of the prior art establishing that the lens powers must be known, and the breadth of the claims which fail to recite a working lens system, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  
.

Claim Objections
Claims 1-20 objected to because of the following informalities:  in each claim that includes “satisfies following conditions” should be changed to “satisfies the following conditions” and “satisfying a following condition” should be “satisfying the following condition”.  Appropriate correction is required.


Allowable Subject Matter
Claims 6 and 9-18 would be allowable but for its dependence on a rejected claim and the 112 issue above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (USPAT 5513042).

Regarding claim 1, Itoh discloses a camera optical lens, comprising, from an object side to an image side (Example 3 and Fig. 3b: 
a first lens (Table 3a);  
5a second lens having a negative refractive power (Table 3a where the f2 = -16.0); 
a third lens having a positive refractive power (Table 3a where f3 = 14.2); 
a fourth lens (Table 3a); 
a fifth lens (Table 3b); and 
a sixth lens (Table 3b), 

-20.00 ≤ R3/d3 ≤ -5.00 (where R3 = -25.645 and d3 = 2.448 giving -10.5); 
where f denotes a focal length of the camera optical lens;  15f denotes a focal length of the first lens; R3 denotes a curvature radius of an object side surface of the second lens; and d3 denotes an on-axis thickness of the second lens.
	Itoh discloses wherein f1/f = 1.00 (where f = 26.1 and f1 = 26.01), but does not disclose wherein 1.50 ≤ f1/f3 ≤ 10.00 is satisfied. The difference between the claimed range and taught value is 0.5, which is close but not overlapping.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the focal length of the first lens and/or lens system since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to improve image quality for particular imaging utilities.

Regarding claim 2, modified Itoh disclose further satisfying -19.96 ≤ R3/d3 ≤ -5.01 (where R3 = -25.645 and d3 = 2.448 giving -10.5); 
where f denotes a focal length of the camera optical lens;  f denotes a focal length of the first lens; R3 denotes a curvature radius of an object side surface of the second lens; and d3 denotes an on-axis thickness of the second lens.
Itoh discloses wherein f1/f = 1.00 (where f = 26.1 and f1 = 26.01), but does not disclose wherein 1.50 ≤ f1/f3 ≤ 9.99 is satisfied. The difference between the claimed range and taught value is 0.5, which is close but not overlapping.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the focal length of the first lens and/or lens system since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to improve image quality for particular imaging utilities.


 25the camera optical lens further satisfies following conditions: 
-58.16 ≤ (R1+R2)/(R1-R2) ≤ -1.84 (where R1 = 9.584 and R2 = 15.326 giving -4.34)
0.03 ≤ d1/TTL ≤ 0.19 (Tables 3a/b where TTL = 23.11, and d1 = 1.431 giving 0.06);
where 18R1 denotes a curvature radius of the object side surface of the first lens; R2 denotes a curvature radius of the image side surface of the first lens; and TTL denotes a total optical length from the object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
Itoh discloses wherein (R1+R2)/(R1-R2) = -0.1 (Table 3a where R1 = 9. and f1 = 26.01), but does not disclose wherein 1.50 ≤ f1/f3 ≤ 9.99 is satisfied. 

Regarding claim 4, modified Itoh discloses further satisfying the following conditions: 
-36.35≤ (R1+R2)/(R1-R2) ≤ -2.30 (Table 3a where R1 = 9.584 and R2 = 15.326 giving -4.34)
0.05 ≤ d1/TTL ≤ 0.15 (Tables 3a/b where TTL = 23.11, and d1 = 1.431 giving 0.06).

Regarding claim 5, modified Itoh discloses wherein the object side surface of the 10second lens is concave in a paraxial region, and an image side surface of the second lens is convex in the paraxial region (Figs. 3a/b an Table 3a), and 
the camera optical lens further satisfies following conditions: 
0.01 ≤ d3/TTL ≤ 0.10 (Table 3a where TTL = 23.10 and d3 = 2.4 giving 0.10); 
  where f2 denotes a focal length of the second lens; R4 denotes a curvature radius of the image side surface of the second lens; and TTL denotes a total optical length from an object side surface of the first lens to an 20image plane of the camera optical lens along an optic axis.
Itoh teaches f2/f = -0.62 (Table 3a where f2 = 16.0 and f = 26.1) and (R3+R4)/(R3-R4) = -0.1 (Table 3a where R3 = -25.645 and R4 = 30.168), but does not disclose satisfying f2/f ≤ -2.07 and -141.07 ≤ (R3+R4)/(R3-R4) ≤ -0.98. However, the difference between the claimed range and what is taught by 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the focal length and shape of the second lens since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to improve image quality for particular imaging utilities.


Regarding claim 7, modified Itoh discloses wherein the third lens comprises an image side surface being convex in a paraxial region (Fig. 3a and Table 3a), and the camera optical lens further satisfies following conditions:  
0.32 ≤ f3/f ≤ 1.19 (Table 3a where f3 = 14.2 and f = 26.1 giving 0.54);
-0.52 ≤ (R5+R6)/(R5-R6) ≤ 1.70 (Table 3a where R5 = 23.579 and R6 = -26.046 giving -0.05); and
0.03 ≤ d5/TTL ≤ 0.15 (Table 3a where TTL = 23.10 and d5 = 1.307 giving 0.05);
19where f3 denotes a focal length of the third lens; R5 denotes a curvature radius of an object side surface of the third lens;  5R6 denotes a curvature radius of the image side surface of the third lens; d5 denotes an on-axis thickness of the third lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.

Regarding claim 8, modified Itoh discloses further satisfies the following conditions:  
0.52 ≤ f3/f ≤ 0.95 (Table 3a where f3 = 14.2 and f = 26.1 giving 0.54);
-0.33 ≤ (R5+R6)/(R5-R6) ≤ 1.36 (Table 3a where R5 = 23.579 and R6 = -26.046 giving -0.05); and
0.05 ≤ d5/TTL ≤ 0.12 (Table 3a where TTL = 23.10 and d5 = 1.307 giving 0.05).


Regarding claim 19, modified Itoh does not disclose wherein an F number of the camera 25optical lens is smaller than or equal to 1.80.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made such that fno was smaller than or equal to 1.80, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art as of the effective filing date of the invention to modify fno of the system motivated by improving the image quality for particular imaging utilities.

Regarding claim 20, modified Itoh does not disclose wherein the F number of the camera optical lens is smaller than or equal to 1.77.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made such that fno was smaller than or equal to 1.77, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art as of the effective filing date of the invention to modify fno of the system motivated by improving the image quality for particular imaging utilities.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/             Primary Examiner, Art Unit 2872